Citation Nr: 1105497	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus and plantar fasciitis.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, A.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

A Travel Board hearing was held in December 2009 with the Veteran 
in North Little Rock, Arkansas, before the undersigned Acting 
Veterans Law Judge, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

After the aforementioned hearing, the Veteran submitted 
additional evidence in support of her claim, absent a waiver.  
See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence 
accepted directly at the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).

The issues of an increased rating for pes planus and plantar 
fasciitis, new and material evidence for hypertension, and 
service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2004 rating decision 
that denied service connection for PTSD.

2.  Evidence received since the October 2004 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for PTSD and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is reopening the Veteran's claim for 
service connection for PTSD, representing a full grant in this 
regard.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, the Board finds that any such error was harmless 
and it will not be further discussed.

B.  Law and Analysis

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the RO denied the Veteran's claim for service 
connection for PTSD in October 2004, which represents the most 
recent prior final denial on the issue of service connection for 
PTSD as the Veteran did not file a timely appeal.

In reaching a determination on whether the claim should be 
reopened, the Board must consider the reason for the prior 
denial.  In essence, at the time of the prior denial in October 
2004, the RO found that the Veteran did not have a current PTSD 
diagnosis, did not have a verified stressor in service, and did 
not establish a link between PTSD and a verified stressor.

Since the prior final decision, additional evidence has been 
added to the record.  The Veteran testified that she witnessed 
the flash from a SCUD missile attack.  The Board finds this 
evidence to be new, as it was not previously of record at the 
time of the prior decision.  Moreover, the evidence is material, 
as it relates to an unestablished fact necessary to substantiate 
the Veteran's claim.  

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.




ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is granted to 
this extent only.


REMAND

A.  Bilateral pes planus and plantar fasciitis.

The Veteran was most recently afforded a VA examination for her 
feet in November 2005.  During her December 2009 Travel Board 
hearing, the Veteran indicated that her disability had worsened 
since that time, and was manifested by pain, swelling, and 
callosities.

The Veteran's disability is currently assigned a 10 percent 
evaluation under Diagnostic Code 5276.  Diagnostic Code 5276 
provides that mild acquired flatfoot with symptoms relieved by 
built-up shoe or arch support will result in a noncompensable 
rating.  38 C.F.R. § 4.71a.  A 10 percent evaluation requires 
evidence of moderate unilateral acquired flatfoot with weight-
bearing line over or medial to the great toe, inward bowing of 
the tendo-Achillis, pain on manipulation and use of the feet.  
Id.  A 20 percent evaluation requires severe unilateral acquired 
flatfoot with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  
Id.  A 30 percent evaluation requires evidence of a pronounced 
disability with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo Achillis on manipulation which is not improved 
by orthopedic shoes or appliances.  Id.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
In light of VA's duty to assist and the Veteran's statements 
regarding the worsening of her disability, the Board finds that 
the Veteran should be afforded a new VA examination to determine 
the current severity of her service-connected bilateral pes 
planus and plantar fasciitis.

B.  Hypertension

In Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements in regard to new and material evidence 
claims require VA to send a specific notice letter to the 
claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (i.e., describes what 
is meant by new and material evidence); (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.  

In this case, the notice letter provided to the Veteran in 
November 2005 was inadequate, as it failed to identify why her 
claim for service connection for hypertension was previously 
denied.  Specifically, the Veteran's claim for service connection 
for hypertension was denied on the merits in a June 2002 rating 
decision because the evidence did not demonstrate that 
hypertension was diagnosed in service or manifested to a 
compensable degree within one year of the Veteran's separation 
from service.  See Kent at 9-10 (in the context of a claim to 
reopen a previously denied claim for service connection, the VCAA 
requires the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial).

VCAA notice errors may be prejudicial if the error affected the 
essential fairness of the adjudication.  To overcome prejudicial 
error, VA may show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as a 
matter of law.  Unfortunately, such requirements have not been 
met in this case.

Therefore, on remand, the Veteran should be provided with 
sufficient VCAA notice which fully addresses the relevant 
elements of the Veteran's claim.  In addition, the RO/AMC should 
consider additional evidence the Veteran submitted in May 2010 
and June 2010.  

C.  Acquired Psychiatric Disorder

The Board notes that during the pendency of this appeal, the 
Court issued a decision holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   As discussed 
above, the Board has reopened the previously denied claim of 
service connection for PTSD.  In light of the Court's holding in 
Clemons, the Board has recharacterized the Veteran's claim as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Additional evidentiary development, 
however, is necessary prior to addressing the merits of the 
underlying claim.  Given the Court's decision in Clemons, on 
remand, the RO should consider the claim of service connection 
for an acquired psychiatric disorder, including PTSD.  The 
Veteran should be provided with new VCAA notice regarding this 
issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran 
corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim asserting that new and 
material evidence has been submitted 
sufficient to reopen the Veteran's previously 
denied claim for service connection for a 
hypertension.

In the letter, the RO/AMC should inform the 
Veteran of the elements required to establish 
service connection that were found 
insufficient in the previous denial (i.e., 
evidence showing that hypertension, was 
incurred in or caused by service, or 
manifested to a compensable degree within one 
year of discharge), as outlined by the Court 
in Kent.

2.  The RO/AMC should send the Veteran 
complete notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding her claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination in order to 
determine the current severity of her 
service-connected bilateral pes planus.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be conducted and 
clinical findings reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically address 
whether the Veteran's pes planus is currently 
manifested by symptoms consistent with: 

a)  mild disability with symptoms relieved by 
built-up shoe or arch support; 

b)  moderate disability with symptoms such as 
weight-bearing line over or medial to the 
great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of 
the feet; 

 c) severe disability such as objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, and/or characteristic callosities;

d) pronounced disability such as marked 
pronation, extreme tenderness of plantar 
surfaces of the feet and/or marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, with symptoms not 
improved by orthopedic shoes or appliances.
 
The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss.

The examiner should also provide an opinion 
concerning the impact of the service-
connected bilateral pes planus disability on 
the Veteran's ability to work.

A rationale should be provided for all 
opinions rendered.

4.  Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, determine whether the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been 
completed, readjudicate the merits of the 
claims based on all the evidence of record, 
including any additional information obtained 
as a result of this remand as well as 
evidence the Veteran submitted in May 2010 
and June 2010.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


